PER CURIAM.
This is a motion for an appeal from a judgment awarding Elza Perkins $824.49 against J. S. McHargue. The judgment was rendered in an action for an accounting without allowing McHargue to produce his evidence, because he refused or failed to furnish certain records on an appointed day when ordered to do so by a subpoena duces tecum. Under the facts presented in the record the ruling of the trial judge in granting a default judgment is held to be proper under the authority-of CR 37.03.
Other errors are urged for reversal which we deem to be without merit.
Wherefore, the motion for an appeal is overruled and the judgment is affirmed.